DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 16, 18, 20-22, 24, and 33-36 have been amended, claims 17, 19, and 25 have been canceled, claims 37-44 have been added, and claims 16, 18, 20-22, 24, and 33-44 remain pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18, 20-22, 24, and 33-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of U.S. Patent No. 11,058,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, except for the size of the grains.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first layer consist in substantial part of grains having a size between 300 and 400 pm to have good gripping characteristics and sufficient thinness to maintain flexibility of the shoe upper, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 22, 33 and 37-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, there is no support in the original specification for the first layer consisting essentially of grains having a size between 300 and 400 µm. This size range is only disclosed in a mix which includes grains smaller than 100 microns, and grains smaller than 200 microns (see page 5, lines 1-3).
Regarding claim 22, there is no support in the original specification for the granulated rubber material to consist essentially of granules having a size up to 1 mm. The specification only states that the it is preferred to use grains smaller than about 0.8 to 1 mm (see page 5, lines 6-9).
Regarding claim 33, there is no support in the original specification for the surface zones have shapes and boundary lines configured for ball targeting.
Regarding claims 37, 40, and 41, there is no support in the original specification for the outer surfaces of the discrete rubber granules in the grained structure layer to extend a distance from the outer surface of the upper shoe portion and define second grain structure edges whereby the shoe is provided with a directional shooting characteristic during use in ball games.
Regarding claim 37, there is no support in the original specification for the rubber grains to consist essentially of grains having a size up to 0.8 mm. The specification only states that the it is preferred to use grains smaller than about 0.8 to 1 mm (see page 5, lines 6-9).
Regarding claim 44, there is no support in the original specification for the rubber grains to consist essentially of grains which vary in size up to 0.8 mm. The specification only states that the it is preferred to use grains smaller than about 0.8 to 1 mm (see page 5, lines 6-9).
Claims 38, 39, and 42-44 depend from rejected claims 37 and 41.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 21, 22, 24, 33-38, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirrow (US 2009/0007457) in view of Johnston (US 5,437,112).
Regarding claim 16, Skirrow discloses a shoe with a desired directional shooting characteristic adapted for use in ball games, comprising: (a) a sole (sole 1b); (b) an upper shoe portion (upper 1a) connected to the sole, the upper shoe portion having an outer surface used for shooting a ball; (c) a first coating (rubberized particulate coating) disposed on a portion of the outer surface, the first coating configured into a spatial surface pattern, the spatial surface pattern defining spaced surface zones (sections 2-8), the first coating comprising: (i) a layer (urethane resin) disposed over and secured to the outer surface of the upper shoe portion and defining the shape of the surface zones; (ii) a first plurality of discrete granules (crumbed rubber) comprising a resilient material positioned on the top of the layer of the adhesive substance, portions of the discrete granules in the first plurality of discrete granules being secured to the layer (surface application of particulate material; paragraph 0085), the first plurality of discrete granules forming a grained structure with a grained surface, and (d) a second coating (repair formulation coating; paragraph 0086) fixed on the top of the first coating, the second coating being secured to the grained surface, the second coating comprising a second plurality of discrete granules of a resilient material, wherein the zones have shapes and boundary lines designed for ball targeting (wherein the shapes and boundary lines of the zones will influence the path of ball) (paragraphs 0085, 0086, 0090, 0129-0138; Fig. 1). 
Skirrow discloses that the discrete granules in a layer of the coating may have exposed outer surfaces that provide an improved contact with the ball when getting into contact therewith (paragraph 0085), but does not specifically disclose that the discrete granules of the second coating have exposed outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discrete granules with exposed outer surfaces, as taught by Skirrow, in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball.
Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of Skirrow in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
Regarding claim 18, Skirrow discloses that the grains may have a size between 300 and 400 µm (paragraph 0083), bit does not specifically disclose that the first layer consists essentially of  grains having a size between 300 and 400 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first layer consist essentially of grains having a size between 300 and 400 pm to have good gripping characteristics and sufficient thinness to maintain flexibility of the shoe upper, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, Skirrow discloses that the discrete granules comprise a granulated rubber material (such as crumbed rubber).
Regarding claim 22, Skirrow discloses that the mix comprises granules having a size below 1 mm (paragraph 0083).
Regarding claim 24, Johnston teach that the shapes of the surface zones are configured as a plurality of discrete curves (Fig. 7a, 7b).
Regarding claim 33, Skirrow discloses a shoe with a desired directional ball shooting characteristic adapted for use in ball games, comprising: (a) a sole; (b) an upper shoe portion connected to the sole, the upper shoe portion having an outer surface used for shooting a ball; (c) a coating disposed on the outer surface, the coating configured into a spatial surface pattern, the coating comprising: (i) a plurality of discrete granules comprising a resilient material, and (ii) an adhesive substance disposed over and adhered to the outer surface of the upper shoe portion and defining the shape of the surface zones to form a layer that comprises a grained structure (as discussed regarding claim 16 above).
Skirrow discloses that the discrete granules in a layer of the coating may have exposed outer surfaces that provide an improved contact with the ball when getting into contact therewith (paragraph 0085), but does not specifically disclose that the discrete granules of the second coating have exposed outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discrete granules with exposed outer surfaces, as taught by Skirrow, in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball.
Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones, and elongated shooting surfaces defined at by the edges of the spaced surface zones, whereby the surface zones have shapes and boundary lines configured for ball targeting (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of Skirrow in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
Regarding claim 34, Skirrow discloses a sports shoe with increased ball contact properties on an outer surface thereof, comprising: (a) a sole (sole 1b); (b) an upper shoe portion (upper 1a) connected to the sole, the upper shoe portion having an outer surface used for shooting a ball; (c) a coating (rubberized particulate coating) disposed on the outer surface, the coating configured into a spatial surface pattern, the spatial surface pattern defining spaced surface zones (sections 2-8), the coating comprising: (i) a layer of an adhesive substance (urethane resin) disposed over and adhered to the outer surface of the upper shoe portion and defining the shape of the surface zones; (ii) a plurality of discrete rubber grains (crumbed rubber) of different sizes up to 0.8 mm size (paragraph 0083) positioned on the top of the layer of the adhesive substance (surface application of particulate material; paragraph 0085), the discrete rubber grains forming a grained structure (paragraphs 0085, 0086, 0090, 0129-0138; Fig. 1). 
Skirrow discloses that the discrete granules in a layer of the coating may have exposed outer surfaces that provide an improved contact with the ball when getting into contact therewith (paragraph 0085), but does not specifically disclose that the discrete granules of the second coating have exposed outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discrete granules with free outer surfaces, as taught by Skirrow, in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball. The rubber grains extend out from the outer surface of the upper shoe portion a distance sufficient to provide the shoe with a desired directional shooting characteristic to influence the path of a ball when contacting edges of the spaced zones in ball games, due to the size of the grains in relation to a ball.
Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of Skirrow in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
Regarding claim 35, Skirrow discloses that discrete rubber grains comprise a mix of rubber grains with differing sizes (paragraph 0083).
Regarding claim 36, Johnston teaches that at least some of the space between the spaced surface zones is free of the coating.
Regarding claims 37, Skirrow discloses a sports shoe with increased ball contact properties on an outer surface thereof, comprising: (a) a sole; (b) an upper shoe portion connected to the sole, the upper shoe portion having an outer surface used for shooting a ball; (c) a coating disposed on the outer surface, the coating configured into a spatial surface pattern, the coating comprising: (i) a layer of an adhesive substance disposed over and adhered to the outer surface of the upper shoe portion and defining the shape of the surface zones; (ii) a first plurality of discrete rubber grains of different sizes, the plurality of discrete rubber grains consisting essentially of grains of size up to 0.8 mm, the first plurality of discrete rubber grains being positioned on the top of the layer of the adhesive substance, the plurality of discrete rubber grains forming a first grained structure, and (iii) a second adhesive layer deposited on the top of the first grained structure by a repeated application of an adhesive substance, (iv) a second plurality of discrete rubber grains of different sizes, the plurality of discrete rubber grains consisting essentially of grains of size up to 0.8 mm, the second plurality of discrete rubber grains being positioned on the top of the second adhesive layer, the second plurality of discrete rubber grains forming a second grained structure, the second grained structure being adhered to the first grained structure (as discussed regarding claims 16, 33, and 34 above). 
Skirrow discloses that the discrete granules in a layer of the coating may have exposed outer surfaces that provide an improved contact with the ball when getting into contact therewith (paragraph 0085), but does not specifically disclose that the discrete granules of the second coating have exposed outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discrete granules with free outer surfaces, as taught by Skirrow, in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball. The rubber grains extend out from the outer surface of the upper shoe portion a distance sufficient to provide the shoe with a desired directional shooting characteristic to influence the path of a ball when contacting edges of the spaced zones in ball games, due to the size of the grains in relation to a ball.
Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of Skirrow in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
Regarding claim 38, Johnston teaches that at least a portion of the discrete spaced zones have the shape of respective arc sections, whereby a curved meeting line of the ball with the surface corresponds with the shape (Fig, 7a, 7b).
Regarding claim 40, Skirrow discloses a sports shoe with increased ball contact properties on an outer surface thereof, comprising: (a) a sole; (b) an upper shoe portion connected to the sole, the upper shoe portion having an outer surface used for shooting a ball; (c) a coating disposed on the outer surface, the coating configured into a spatial surface pattern, the coating comprising: (i) a layer of an adhesive substance disposed over and adhered to the outer surface of the upper shoe portion and defining the shape of the surface zones; (ii) a plurality of discrete rubber grains of different sizes up to 0.8 mm size positioned on the top of the layer of the adhesive substance, the discrete rubber grains forming a grained structure  (as discussed regarding claims 16, 33, and 34 above).
Skirrow discloses that the discrete granules in a layer of the coating may have exposed outer surfaces that provide an improved contact with the ball when getting into contact therewith (paragraph 0085), but does not specifically disclose that the discrete granules of the second coating have exposed outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discrete granules with free outer surfaces, as taught by Skirrow, in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball. The rubber grains extend out from the outer surface of the upper shoe portion a distance sufficient to provide the shoe with a desired directional shooting characteristic to influence the path of a ball when contacting edges of the spaced zones in ball games, due to the size of the grains in relation to a ball.
Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of Skirrow in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
Regarding claim 41, Skirrow discloses a sports shoe with increased ball contact properties on an outer surface thereof, made by the process of covering discrete spaced zones of the outer surface of the sports shoe with an adhesive substance, then, before the setting of the adhesive, placing rubber grains on top of the adhesive substance to form a first layer, then depositing a second layer on the top of the first layer by a repeated application of an adhesive substance followed by a repeated application of rubber grains, and then allowing the adhesive to set (as discussed regarding claims 16, 33, and 34 above).
Skirrow discloses that the discrete granules in a layer of the coating may have exposed outer surfaces that provide an improved contact with the ball when getting into contact therewith (paragraph 0085), but does not specifically disclose that the discrete granules of the second coating have exposed outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discrete granules with free outer surfaces, as taught by Skirrow, in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball. The rubber grains extend out from the outer surface of the upper shoe portion a distance sufficient to provide the shoe with a desired directional shooting characteristic to influence the path of a ball when contacting edges of the spaced zones in ball games, due to the size of the grains in relation to a ball.
Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of Skirrow in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
Claims 41-43 are product-by-process claims. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 44, Skirrow discloses that the rubber grains consist essentially of particulate grains which vary in size up to 0.8 mm (paragraph 0083).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirrow and Johnston, as applied to claim 16, further in view of Fessenden (US 3,768,183).
Skirrow discloses that the sole of the sports boot includes outwardly projecting cleats (Fig. 1), but the combination of Skirrow and Johnston does not disclose that the coating is provided on the outer surface of the cleats. Fessenden teaches a sports boot (shoe 2) having outwardly projecting cleats (cleats 6). A coating (coating 16) for increasing friction is provided on the outer surface of the cleats to provide increased traction for a user (column 1, lines 46-61; column 2, lines 45-67; column 3, lines 4-7, 21- 24; Fig. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coating on the outer surface of the cleats, as taught by Fessenden, in order to increase the friction on the cleats, improving traction for a user.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirrow and Johnston, as applied to claim 37, further in view of Droege et al. (US 2009/0300945), herein Droege.
The combination of Skirrow and Johnston does not disclose that the coating is provided on portions of the lateral edge of the sole. Droege teaches a sports shoe with elements to facilitate contact with a ball. The elements can be provided on portions of the lateral edge of the sole (toe bumper 1229 which is provided on the lateral edge of the sole and is shaped for improved ball contact and has an increased coefficient of friction to facilitate contact with a ball; paragraphs 0132-0140; Fig. 12, 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating on portions of the lateral edge of the sole, as taught by Droege, in order to facilitate improved ball contact with a ball along the sole.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
Applicant argues that two layer coatings are not taught by the prior art. However, Skirrow clearly discloses a first layer incorporating granular material (rubberized particulate coating) covered by a second layer incorporating granular material (repair formulation coating; paragraph 0086), as discussed in the 35 USC 103 rejection above. Applicant further argues that Skirrow only makes a passing reference about repair over abraded areas (where there is no foundation layer), and it is not stated what structure result. However, Skirrow clearly discloses that the second coating is applied over “previously coated substrates” (paragraph 0086, lines 14-17). Therefore, Skirrow does disclose two layer coatings of granular material. Applicant argues that there is no teaching of repairing a structure with exposed granules. However, Skirrow does teach exposed granules, and it would have been obvious to one of ordinary skill in the art to provide discrete granules with free outer surfaces in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball, as discussed in the 35 USC 103 rejection above.
Applicant argues that Skirrow teaches away from the teaching of the second coating. Specifically, Applicant argues that Skirrow teaches the need for a relatively thin combination. However, Skirrow does not specifically define “thin”, or “relatively thin”, and there is no evidence that the two layers as claimed would be too thick according to the teachings of Skirrow. In fact, Skirrow discloses particles up to 3000 microns in size, which is well within the layer thickness as claimed.
 Applicant argues that Skirrow teaches against letting the outer surfaces of the particulate material be uncovered. However, Skirrow in fact discloses two distinct methods of applying the particulate material, each of which has its advantages and disadvantages. Skirrow clearly discloses surface application of the particulate material as a viable option. Further, Skirrow does not express a preference between the two application methods, but rather presents an advantage and a disadvantage for each method (paragraph 0085).
Applicant argues that the thin layers of Skirrow will not work, and cannot influence the path of the ball. First, the larger range of particulates (up to 3000 microns) disclosed by Skirrow (paragraph 0083) cannot be disregarded just because it is outside of Skirrow’s preferred ranges. Skirrow clearly discloses particulates (and therefore layers) which are within the range of thickness of Applicant’s invention as claimed. Second, even thinner layers within the smaller preferred range of Skirrow would have edges capable of influencing the path of a ball. A layer with a thickness of 0.1 mm would still extend out from the surface of the shoe upper and change the path of a ball which impacted it.
Further, Applicant argues that the claimed layers are “thick patches of particulates.” However, claimed ranges of “up to 1 mm” and “up to 0.8 mm” do not necessitate thick layers. These ranges are claimed as ‘up to’ a certain size, and may encompass much smaller values. In other words, the claims do not recite particulates of 0.8 mm or 1 mm, but rather they recite particulates which are less than or equal to those values (allowing for much smaller values).
Applicant argues that the reason for Skirrow’s rejection of larger particles is because “the exposed aggregate if more susceptible to loss”. First, Skirrow does not reject larger particles. Skirrow clearly discloses that particles up to 3000 microns may be used (paragraph 0083). Second, Skirrow makes no connection between particle size and aggregate loss. The loss is mentioned only in relation to the aggregate being exposed, and does not make any mention of size.
Applicant argues that Skirrow includes only vague references to pattern regions. However, Skirrow clearly discloses “patterned regions which enhance performance of the shoe, or which enhance certain player characteristics” (paragraph 0090). Applicant further argues that no edges would be defined in the layers of Skirrow. However, Johnston clearly teaches a spatial surface pattern with spaced surface zones, which would include defined edges. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., layers defining thick edges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the supplemental teachings are not analogous art because they deal with different designs that cannot be combined with the structure of Skirrow, as they teach away from it. However, it is not clear how the supplemental teachings ‘teach away’ from the structure of Skirrow. Johnston and Droege both teach sports shoes for kicking a ball with patterns on the outer surface for influencing the grip on the ball, which is analogous with the teachings of Skirrow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732